Title: From James Madison to Thomas Jefferson, 29 June 1792
From: Madison, James
To: Jefferson, Thomas


No. 4
Dear Sir
Orange June 29. 1792
Your favor of June 21. No. 4. came to hand yesterday. I shall take due care of the N. Y. gazettes & return them by some safe conveyance to the post office. I have given a hasty perusal to the controversial papers on the election. The spirit of party sufficiently appears in all of them. Whether Clinton ought to wave the advantage of forms may depend I think on the question of substance involved in the conduct of the Otsego election. If it be clear that a majority of legal honest votes was given agst. him, he ought certainly not to force himself on the people. On a contrary supposition, he cannot be under such an obligation, and would be restrained by respect for his party if not by a love of power. It is curious eno’ to see Schuyler who is supposed to have made millions by jobbing in paper, under his own measures, accusing & abusing Clinton in the face of the world for jobbing in land under the same aggravation. Should Clinton’s character suffer in any way by the transaction, the consequence you have always apprehended, will be made certain & worse; but from the attachment of a number of respectable & weighty individuals, a reconsideration is not much to be looked for; unless the aspect of the man shd. be greatly varied in their eyes by this or some other occurrence. Our harvest goes on well. The weather has been hot, but otherwise favorable. The crop will be great in this neighbourhood. A little farther South the rust is said to have been hurtful. The Thermometer for several days has been remarkably high. Yesterday at 2 oC. it was at 92. During the early part of the month, distinguished by such extremes of cold & heat, I find by Philada. papers, that the heat there was two degrees greater than here, & the cold here two degrees less than there, a fact much in favor of our climate.
In Crantz’s History of Greenland I find a curious phenomenon of Looming, which, to supply the want of the Book if not at hand, or the trouble of searching it, if at hand & not of the same edition, I will transcribe “Vol. 1. p. 49—But nothing more surprized me, or entertained my fancy more, than when on a fine, warm, serene summer’s day, the Kookoernen, or the islands that lie four leagues west of Good-Hope, presented a quite different form than what they have naturally. We not only saw them far greater, as thro’ a magnifying perspective glass, & plainly descried all the Stones, and the furrows filled with ice, as if we stood close by, but when that had lasted a while, they all looked as if they were but one contiguous land, & represented a wood or tall cut hedge. Then the Scene shifts, & shews the appearance of all sorts of curious figures as ships with sails, streamers & flags, antique elevated castles, with decayed turrets, stork’s nests, & a hundred such things, which at length retire aloft or distant & then vanish. At such times the air is quite serene & clear, but yet compressed with subtle vapours, as it is in very hot weather, and according to my opinion, when these vapours are ranged at a proper distance between the eye & the islands, the object appears much larger, as it would thro’ a convex glass; and commonly a couple of hours afterwards a gentle west wind & a visible mist follows, which puts an end to this lusus naturæ.” To this paragraph the following note is subjoined from Gmelin’s journey P. III vol. 129. “I have observed something like this at Bern & Neufchatel, of the Glaetshers, lying towards the South. When these mountains appear nearer, plainer & larger than usual, the country man looks for rain to follow, which commonly makes good his expectation the next day. And the Tartars at the Mouth of the river Jenisei in Siberia, look upon a magnified appearance of the Islands as the presage of a storm.” Adieu. Yrs. Affy.
Js. Madison Jr
